Case: 13-1237    Document: 8     Page: 1   Filed: 06/18/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 RONALD LEE TSOSIE,
                   Plaintiff-Appellant,
                            v.
   JAMES BROWN, DARRELL BOYD, BARACK
 OBAMA, UNITED STATES, THE NAVAJO NATION,
   WESLEY ADDAKAI, BRAM JACOBSON, AND
            DEBORAH WILLIAMS,
             Defendants-Appellees.
                __________________________

                        2013-1237
                __________________________

    Appeal from the United States District Court for the
District of Arizona in No. 12-CV-008, Chief Judge Roslyn
O. Silver.
                __________________________

                      ON MOTION
                __________________________

                       PER CURIAM.
                        ORDER
     The United States moves to dismiss this appeal for lack
of jurisdiction.
Case: 13-1237        Document: 8    Page: 2   Filed: 06/18/2013




RONALD TSOSIE V. JAMES BROWN                                2


     Ronald Lee Tsosie appeals from the United States Dis-
trict Court for the District of Arizona’s dismissal of his
complaint, asserting violations of the 1868 Navajo Treaty,
his Fifth Amendment due process and equal protection
rights, the Ex Post Facto Clause, federal statutes, the Sixth
Amendment, and a state law claim for legal malpractice.
Tsosie’s complaint does not raise any Little Tucker Act
claims. This court is a court of limited jurisdiction, which
does not include jurisdiction in this matter. 28 U.S.C.
§ 1295.
    Pursuant to 28 U.S.C. § 1631, this court is authorized
to transfer the case to a court in which the appeal could
have been brought at the time it was filed or noticed.
Transfer is appropriate here.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The motion to dismiss is denied.
    (2) The appeal is transferred pursuant to 28 U.S.C.
§ 1631 to the United States Court of Appeals for the
Ninth Circuit.

                                   FOR THE COURT


                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk

s26